--------------------------------------------------------------------------------

Exhibit 10.4
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated as of July 15, 2010 (this “Agreement”) made by APPLIED
DNA SCIENCES, INC., a Delaware corporation (the “Grantor”),  in favor of ETICO
CAPITAL, LLC., a limited liability company organized under the laws of the
Delaware, in its capacity as collateral agent (in such capacity, the “Collateral
Agent”) for the “Buyers” (as defined below) party to the Securities Purchase
Agreement, dated as of even date herewith (as amended, restated or otherwise
modified from time to time, the “Securities Purchase Agreement”).
 
 
W I T N E S S E T H:
 
WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of
Buyers attached thereto (collectively, the “Buyers”) are parties to the
Securities Purchase Agreement, pursuant to which the Company shall be required
to sell, and the Buyers shall purchase or have the right to purchase, the
“Notes” (as defined therein) issued pursuant thereto (as such Notes may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms thereof, collectively, the “Notes”); and
 
WHEREAS, it is a condition precedent to the Buyers purchasing the Notes pursuant
to the Securities Purchase Agreement that the Grantor shall have executed and
delivered to the Collateral Agent this Agreement providing for the grant to the
Collateral Agent for the benefit of the Buyers of a security interest in all
personal property of the Grantor to secure all of the Company’s obligations
under the Securities Purchase Agreement, the Notes, and the “Transaction
Documents” (as defined in the Securities Purchase Agreement) (the “Transaction
Documents”).
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, the Grantor agrees with the Collateral Agent, for the benefit of the
Buyers, as follows:
 
SECTION 1. Definitions.
 
(a)   Reference is hereby made to the Securities Purchase Agreement and the
Notes for a statement of the terms thereof. All terms used in this Agreement and
the recitals hereto which are defined in the Securities Purchase Agreement, the
Notes or in Articles 8 or 9 of the Uniform Commercial Code as in effect from
time to time in the State of New York (the “Code”), and which are not otherwise
defined herein shall have the same meanings herein as set forth therein.
 
(b)   As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
 
“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).
 
 

--------------------------------------------------------------------------------

 
 
“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by the Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.
 
“Event of Default” shall have the meaning set forth in the Notes.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
 
“Intellectual Property” means the Copyrights, Trademarks and Patents.
 
“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.
 
“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights).
 
“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).
 
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by the Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).
 
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by the Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of the Grantor relating to the distribution of
products and services in connection with which any of such marks are used.
 
SECTION 2. Grant of Security Interest.  As collateral security for all of the
“Obligations” (as defined in Section 3 hereof), the Grantor hereby pledges and
assigns to the Collateral Agent for the benefit of the Buyers, and grants to the
Collateral Agent for the benefit of the Buyers a continuing security interest
in, all personal property of the Grantor, wherever located and whether now or
hereafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible (collectively, the “Collateral”),
including, without limitation, the following:
 
(a)         all Accounts;
 
(b)         all Chattel Paper (whether tangible or electronic);
 
(c)         the Commercial Tort Claims specified on Schedule VI hereto;
 
(d)         all Deposit Accounts, all cash and other property from time to time
deposited therein and the monies and property in the possession or under the
control of the Collateral Agent or any Buyer or any affiliate, representative,
agent or correspondent of the Collateral Agent or any Buyer;
 
(e)         all Documents;
 
(f)         all Equipment;
 
(g)         all Fixtures;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(h)         all General Intangibles (including, without limitation, all Payment
Intangibles);
 
(i)          all Goods
 
(j)          all Instruments (including, without limitation, Promissory Notes
and each certificated Security);
 
(k)         all Inventory;
 
(l)          all Investment Property;
 
(m)        all Copyrights, Patents and Trademarks, and all Licenses;
 
(n)         all Letter-of-Credit Rights;
 
(o)         all Supporting Obligations;
 
(p)         all other tangible and intangible personal property of the Grantor
(whether or not subject to the Code), including, without limitation, all bank
and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of the Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by the Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of the Grantor or any other Person from time to
time acting for the Grantor to the extent of the Grantor’s rights therein, that
at any time evidence or contain information relating to any of the property
described in the preceding clauses of this Section 2 or are otherwise necessary
or helpful in the collection or realization thereof; and
 
(q)         all Proceeds, including all cash Proceeds and non-cash Proceeds, and
products of any and all of the foregoing Collateral;
in each case howsoever the Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 
The security interest of the Collateral Agent in the Collateral granted hereby
is in all respects pari passu with the security interest granted in favor of the
individuals and entities listed on Schedule 4(g) hereto pursuant to the secured
convertible promissory notes issued by the Company and listed on Schedule 4(g).


SECTION 3. Security for Obligations.  The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
Obligations (as hereinafter defined).  The term “Obligations” shall mean for so
long as the Notes are outstanding the payment by the Company, as and when due
and payable (by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all amounts from time to time owing by it in respect of the
Securities Purchase Agreement, the Notes and the other Transaction Documents,
including, without limitation, (A) all principal of and interest on the Notes
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding (as defined in the Security Agreement) of the
Grantor, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents.
 
 
-4-

--------------------------------------------------------------------------------

 
 
SECTION 4. Representations and Warranties.  The Grantor represents and warrants
as of the date of this Agreement as follows:
 
(a)         Schedule I hereto sets forth the exact legal name of the Grantor,
and the state of incorporation and the organizational identification number of
the Grantor in such state.
 
(b)         There is no pending or, to its knowledge, written notice threatening
any action, suit, proceeding or claim affecting the Grantor before any
governmental authority or any arbitrator, or any order, judgment or award issued
by any governmental authority or arbitrator, in each case, that may adversely
affect the grant by the Grantor, or the perfection, of the security interest
purported to be created hereby in the Collateral, or the exercise by the
Collateral Agent of any of its rights or remedies hereunder.
 
(c)         All Federal, state and local tax returns and other reports required
by applicable law to be filed by the Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon the Grantor or any property of the Grantor (including, without limitation,
all federal income and social security taxes on employees’ wages) and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof in accordance with generally accepted accounting principles consistently
applied (“GAAP”), and except for taxes that do not, individually or in the
aggregate, exceed $50,000 at any one time outstanding.
 
(d)         All Equipment, Fixtures, Goods and Inventory of the Grantor now
existing are, and all Equipment, Fixtures, Goods and Inventory of the Grantor
hereafter existing will be, located and/or based at the addresses specified
therefor in Schedule III hereto, except that the Grantor will give the
Collateral Agent written notice of any change in the location of any such
Collateral within 5 days of such change, other than to locations set forth on
Schedule III hereto (or a new Schedule III delivered by the Grantor to
Collateral Agent from time to time) and with respect to which the Collateral
Agent has filed financing statements and otherwise fully perfected its Liens
thereon or will take such actions pursuant to Section 5(n).  The Grantor’s chief
place of business and chief executive office, the place where the Grantor keeps
its Records concerning Accounts and all originals of all Chattel Paper are
located at the addresses specified therefor in Schedule III hereto.  None of the
Accounts is evidenced by Promissory Notes or other Instruments.  Set forth in
Schedule IV hereto is a complete and accurate list, as of the date of this
Agreement, of (i) each Promissory Note, Security and other Instrument owned by
the Grantor and (ii) each Deposit Account, Securities Account and Commodities
Account of the Grantor, together with the name and address of each institution
at which each such account is maintained, the account number for each such
account and a description of the purpose of each such account. Set forth in
Schedule II hereto is a complete and correct list of each trade name used by the
Grantor and the name of, and each trade name used by, each person from which the
Grantor has acquired any substantial part of the Collateral.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(e)         The Grantor has delivered to the Collateral Agent complete and
correct copies of each License described in Schedule II hereto, including all
schedules and exhibits thereto, which represents all of the Licenses existing on
the date of this Agreement.  Each such License sets forth the entire agreement
and understanding of the parties thereto relating to the subject matter thereof,
and there are no other agreements, arrangements or understandings, written or
oral, relating to the matters covered thereby or the rights of such Grantor or
any of its affiliates in respect thereof.  Each material License now existing
is, and any material License entered into in the future will be, the legal,
valid and binding obligation of the parties thereto, enforceable against such
parties in accordance with its terms. To the knowledge of the Grantor, no
default under any material License by any such party has occurred, nor does any
defense, offset, deduction or counterclaim exist thereunder in favor of any such
party.
 
(f)         The Grantor owns and controls, or otherwise possesses adequate
rights to use, all Trademarks, Patents and Copyrights, which are the only
trademarks, patents, copyrights, inventions, trade secrets, proprietary
information and technology, know-how, formulae, rights of publicity necessary to
conduct its business in substantially the same manner as conducted as of the
date hereof. Schedule II hereto sets forth a true and complete list of all
registered Copyrights, including applications therefor, issued and provisional
Patents, including applications therefor, Trademarks, including applications
therefor, and Licenses owned or used by the Grantor as of the date hereof. To
the best knowledge of the Grantor, all such Intellectual Property of the Grantor
is subsisting and in full force and effect, has not been adjudged invalid or
unenforceable, is valid and enforceable and has not been abandoned in whole or
in part. Except as set forth in Schedule II, no such Intellectual Property is
the subject of any licensing or franchising agreement. The Grantor has no
knowledge of any conflict with the rights of others to any such Intellectual
Property and, to the knowledge of the Grantor, the Grantor is not now infringing
or in conflict with any such rights of others in any material respect, and to
the best knowledge of the Grantor, no other Person is now infringing or in
conflict in any material respect with any such properties, assets and rights
owned or used by the Grantor. No Grantor has received any notice that it is
violating or has violated the trademarks, patents, copyrights, inventions, trade
secrets, proprietary information and technology, know-how, formulae, rights of
publicity or other intellectual property rights of any third party.
 
(g)         The Grantor is and will be at all times the sole and exclusive owner
of, or otherwise has and will have adequate rights in, the Collateral free and
clear of any Liens, except for Permitted Liens. No effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
is on file in any recording or filing office except such as (i) may have been
filed in favor of the Collateral Agent and/or the Buyers relating to this
Agreement or the other Security Documents and (ii) are described on Schedule
4(g) hereto.
 
(h)         The exercise by the Collateral Agent of any of its rights and
remedies hereunder will not contravene any law or any contractual restriction
binding on or otherwise affecting the Grantor or any of its properties and will
not result in or require the creation of any Lien, upon or with respect to any
of its properties.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(i)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or other regulatory body, is required
for (i) the grant by the Grantor, or the perfection, of the security interest
purported to be created hereby in the Collateral, or (ii) the exercise by the
Collateral Agent of any of its rights and remedies hereunder, except as follows:
(A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements described in Schedule V
hereto (or a new Schedule V delivered by the Grantor to Collateral Agent from
time to time), all of which financing statements have been duly filed and are in
full force and effect or will be duly filed and in full force and effect, (B)
with respect to Deposit Accounts, and all cash and other property from time to
time deposited therein, for the execution of a control agreement with the
depository institution with which such account is maintained, as provided in
Section 5(i), (C) with respect to Commodity Contracts, for the execution of a
control agreement with the commodity intermediary with which such commodity
contract is carried, as provided in Section 5(i), (D) with respect to the
perfection of the security interest created hereby in the United States
Intellectual Property and Licenses, for the recording of the appropriate
documents in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, (E) with respect to the perfection of the
security interest created hereby in foreign Intellectual Property and Licenses,
for registrations and filings in jurisdictions located outside of the United
States and covering rights in such jurisdictions relating to such foreign
Intellectual Property and Licenses, (F) with respect to the perfection of the
security interest created hereby in Titled Collateral, for the submission of an
appropriate application requesting that the Lien of the Collateral Agent be
noted on the Certificate of Title or certificate of ownership, completed and
authenticated by the Grantor, together with the Certificate of Title or
certificate of ownership, with respect to such Titled Collateral, to the
appropriate governmental authority, (G) with respect to the perfection of the
security interest created hereby in any Letter-of-Credit Rights, for the consent
of the issuer of the applicable letter of credit to the assignment of proceeds
as provided in the Uniform Commercial Code as in effect in the applicable
jurisdiction, (H) with respect to any action that may be necessary to obtain
control of Collateral constituting Deposit Accounts, Commodity Contracts,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Rights, the
taking of such actions, and (I) the Collateral Agent having possession of all
Documents, Chattel Paper, Instruments and cash constituting Collateral
(subclauses (A), (B), (C), (D), (E), (F), G), (H) and (I), each a “Perfection
Requirement” and collectively, the “Perfection Requirements”).
 
(j)          This Agreement creates in favor of the Collateral Agent a legal,
valid and enforceable security interest in the Collateral, as security for the
Obligations. The Perfection Requirements result in the perfection of such
security interests. Such security interests are, or in the case of Collateral in
which the Grantor obtains rights after the date hereof, will be, perfected,
first priority security interests, subject only to Permitted Liens and the
Perfection Requirements and the financing statements described in Schedule 4(g).
 
(k)         As of the date hereof, the Grantor holds no Commercial Tort Claims
or has knowledge of any pending Commercial Tort Claims, except for such
Commercial Tort Claims described in Schedule VI.
 
 
-7-

--------------------------------------------------------------------------------

 
 
SECTION 5. Covenants as to the Collateral.  So long as any of the Obligations
shall remain outstanding, unless the Collateral Agent shall otherwise consent in
writing:
 
(a)         Further Assurances.  The Grantor will at its expense, at any time
and from time to time, promptly execute and deliver all further instruments and
documents and take all further action that the Collateral Agent may reasonably
request in order to: (i) perfect and protect the security interest purported to
be created hereby; (ii) enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder in respect of the Collateral; or (iii) otherwise
effect the purposes of this Agreement, including, without limitation: (A)
marking conspicuously all Chattel Paper and each License and, at the request of
the Collateral Agent, each of its Records pertaining to the Collateral with a
legend, in form and substance satisfactory to the Collateral Agent, indicating
that such Chattel Paper, License or Collateral is subject to the security
interest created hereby, (B) delivering and pledging to the Collateral Agent
each Promissory Note, Security, Chattel Paper or other Instrument, now or
hereafter owned by the Grantor, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Collateral Agent, (C) executing and filing (to the extent, if any, that the
Grantor’s signature is required thereon) or authenticating the filing of, such
financing or continuation statements, or amendments thereto, as may be necessary
or that the Collateral Agent may reasonably request in order to perfect and
preserve the security interest purported to be created hereby, (D) furnishing to
the Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral in each case as the Collateral Agent may reasonably request,
all in reasonable detail, (E) if any Collateral shall be in the possession of a
third party, notifying such Person of the Collateral Agent’s security interest
created hereby and obtaining a written acknowledgment from such Person that such
Person holds possession of the Collateral for the benefit of the Collateral
Agent, which such written acknowledgement shall be in form and substance
reasonably satisfactory to the Collateral Agent, (F) if at any time after the
date hereof, the Grantor acquires or holds any Commercial Tort Claim, promptly
notifying the Collateral Agent in a writing signed by the Grantor setting forth
a brief description of such Commercial Tort Claim and granting to the Collateral
Agent a security interest therein and in the proceeds thereof, which writing
shall incorporate the provisions hereof and shall be in form and substance
satisfactory to the Collateral Agent, (G) upon the acquisition after the date
hereof by the Grantor of any motor vehicle or other Equipment subject to a
certificate of title or ownership (other than a Motor Vehicle or Equipment that
is subject to a purchase money security interest), causing the Collateral Agent
to be listed as the lienholder on such certificate of title or ownership and
delivering evidence of the same to the Collateral Agent in accordance with
Section 5(j) hereof if and to the extent requested by the Collateral Agent and
(H) filing, and causing the filing of, such agreements, documents and
instruments with the United States Patent and Trademark Office and with all
other foreign, federal, state and local governmental agencies and other Persons
as, in the sole discretion of the Collateral Agent, were and are necessary to
reflect the Grantor’s ownership in all of its Copyrights, Patents and
Trademarks.
 
(b)         Location of Equipment and Inventory.  The Grantor will keep the
Equipment and Inventory (i) at the locations specified therefor on Schedule III
hereto, or (ii) at such other locations set forth on Schedule III (or a new
Schedule III delivered by the Grantor to Collateral Agent from time to time) and
with respect to which the Collateral Agent has filed financing statements and
otherwise fully perfected its Liens thereon, or (iii) at such other locations in
the United States, provided that within 5 days following the relocation of
Equipment or Inventory to such other location or the acquisition of Equipment or
Inventory, Grantor shall deliver to the Collateral Agent a new Schedule III
indicating such new locations.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)           Condition of Equipment.  The Grantor will maintain or cause the
Equipment (to the extent necessary or useful to its business) to be maintained
and preserved in good condition, repair and working order, ordinary wear and
tear excepted, and will forthwith, or in the case of any loss or damage to any
Equipment of the Grantor within a commercially reasonable time after the
occurrence thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith which are necessary or desirable,
consistent with past practice, or which the Collateral Agent may request.  The
Grantor will promptly furnish to the Collateral Agent a statement describing in
reasonable detail any such loss or damage in excess of $50,000 per occurrence to
any Equipment.
 
(d)          Taxes, Etc.  The Grantor agrees to pay promptly when due all
property and other taxes, assessments and governmental charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Collateral, except to the extent the validity thereof is being
contested in good faith by appropriate proceedings which stay the imposition of
any penalty, fine or Lien resulting from the non-payment thereof and with
respect to which adequate reserves in accordance with GAAP have been set aside
for the payment thereof.
 
(e)           Provisions Concerning the Accounts and the Licenses.
 
(i)         The Grantor will (A) give the Collateral Agent at least 30 days’
prior written notice of any change in such Grantor’s name, identity or
organizational structure, (B) maintain its jurisdiction of incorporation,
organization or formation as set forth in Schedule I hereto, (C) immediately
notify the Collateral Agent upon obtaining an organizational identification
number, if on the date hereof such Grantor did not have such identification
number, and (D) keep adequate records concerning the Accounts and Chattel Paper
and permit representatives of the Collateral Agent during normal business hours
on reasonable notice to such Grantor, to inspect and make abstracts from such
Records and Chattel Paper.
 
(ii)         The Grantor will, except as otherwise provided in this subsection
(f), continue to collect, at its own expense, all amounts due or to become due
under the Accounts. In connection with such collections, the Grantor may (and,
at the Collateral Agent’s direction, will) take such action as the Grantor or
the Collateral Agent may deem necessary or advisable to enforce collection or
performance of the Accounts; provided, however, that the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the account debtors or obligors under any Accounts
of the assignment of such Accounts to the Collateral Agent and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to the Grantor thereunder directly to the Collateral Agent or its designated
agent and, upon such notification and at the expense of the Grantor and to the
extent permitted by law, to enforce collection of any such Accounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as the Grantor might have done. After receipt by the
Grantor of a notice from the Collateral Agent that the Collateral Agent has
notified, intends to notify, or has enforced or intends to enforce the Grantor’s
rights against the account debtors or obligors under any Accounts as referred to
in the proviso to the immediately preceding sentence, (A) all amounts and
proceeds (including Instruments) received by the Grantor in respect of the
Accounts shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be segregated from other funds of the Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary endorsement) to be applied as specified in Section 7(b)
hereof, and the Grantor will not adjust, settle or compromise the amount or
payment of any Account or release wholly or partly any account debtor or obligor
thereof or allow any credit or discount thereon. In addition, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may (in its sole and absolute discretion) direct any or all of the banks
and financial institutions with which the Grantor either maintains a Deposit
Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Collateral Agent by wire transfer (to such account as the
Collateral Agent shall specify, or in such other manner as the Collateral Agent
shall direct) all or a portion of such securities, cash, investments and other
items held by such institution. Any such securities, cash, investments and other
items so received by the Collateral Agent shall be applied as specified in
accordance with Section 7(b) hereof.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(iii)        Upon the occurrence and during the continuance of any breach or
default under any material License referred to in Schedule II hereto by any
party thereto other than the Grantor, the Grantor party thereto will, promptly
after obtaining knowledge thereof, give the Collateral Agent written notice of
the nature and duration thereof, specifying what action, if any, it has taken
and proposes to take with respect thereto and thereafter will take reasonable
steps to protect and preserve its rights and remedies in respect of such breach
or default, or will obtain or acquire an appropriate substitute License.  The
Grantor will, at its expense, promptly deliver to the Collateral Agent a copy of
each notice or other communication received by it by which any other party to
any material License referred to in Schedule II hereto purports to exercise any
of its rights or affect any of its obligations thereunder, together with a copy
of any reply by such Grantor thereto.  The Grantor will exercise promptly and
diligently each and every right which it may have under each material License
(other than any right of termination) and will duly perform and observe in all
respects all of its obligations under each material License and will take all
action reasonably necessary to maintain such Licenses in full force and effect.
The Grantor will not, without the prior written consent of the Collateral Agent,
cancel, terminate, amend or otherwise modify in any respect, or waive any
provision of, any material License referred to in Schedule II hereto.
 
(f)           Transfers and Other Liens.
 
(i)         The Grantor will not sell, assign (by operation of law or
otherwise), lease, license, exchange or otherwise transfer or dispose of any of
the Collateral, except as expressly permitted by the other Transaction
Documents.
 
(ii)        The Grantor will not create, suffer to exist or grant any Lien upon
or with respect to any Collateral other than a Permitted Lien.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(g)           Intellectual Property.
 
(i)         If applicable, the Grantor shall, upon the Collateral Agent’s
written request, duly execute and deliver a security agreement or security
agreements relating to Intellectual Property. The Grantor (either itself or
through licensees) will, and will cause each licensee thereof to, take all
action necessary to maintain all of the Intellectual Property in full force and
effect, including, without limitation, using the proper statutory notices and
markings and using the Trademarks on each applicable trademark class of goods in
order to so maintain the Trademarks in full force and free from any claim of
abandonment for non-use, and the Grantor will not (nor permit any licensee
thereof to) do any act or knowingly omit to do any act whereby any Intellectual
Property may become invalidated; provided, however, that so long as no Event of
Default has occurred and is continuing, the Grantor shall have no obligation to
use or to maintain any Intellectual Property (A) that relates solely to any
product or work, that has been, or is in the process of being, discontinued,
abandoned or terminated, (B) that is being replaced with Intellectual Property
substantially similar to the Intellectual Property that may be abandoned or
otherwise become invalid, so long as the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such replacement Intellectual
Property is subject to the Lien created by this Agreement or (C) that is
substantially the same as another Intellectual Property that is in full force,
so long the failure to use or maintain such Intellectual Property does not
materially adversely affect the validity of such replacement Intellectual
Property and so long as such other Intellectual Property is subject to the Lien
and security interest created by this Agreement.  The Grantor will cause to be
taken all necessary steps in any proceeding before the United States Patent and
Trademark Office and the United States Copyright Office or any similar office or
agency in any other country or political subdivision thereof to maintain each
registration of the Intellectual Property (other than the Intellectual Property
described in the proviso to the immediately preceding sentence), including,
without limitation, filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings and
payment of maintenance fees, filing fees, taxes or other governmental fees. If
any Intellectual Property (other than Intellectual Property described in the
proviso to the first sentence of subsection (i) of this clause (h)) is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantor shall (x) upon learning of such
infringement, misappropriation, dilution or other violation, promptly notify the
Collateral Agent and (y) to the extent the Grantor shall deem appropriate under
the circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as such Grantor shall deem appropriate
under the circumstances to protect such Intellectual Property.  The Grantor
shall furnish to the Collateral Agent from time to time upon its request
statements and schedules further identifying and describing the Intellectual
Property and Licenses and such other reports in connection with the Intellectual
Property and Licenses as the Collateral Agent may reasonably request, all in
reasonable detail and promptly upon request of the Collateral Agent, following
receipt by the Collateral Agent of any such statements, schedules or reports,
the Grantor shall modify this Agreement by amending Schedule II hereto, as the
case may be, to include any Intellectual Property and License, as the case may
be, which becomes part of the Collateral under this Agreement and shall execute
and authenticate such documents and do such acts as shall be necessary or, in
the reasonable judgment of the Collateral Agent, desirable to subject such
Intellectual Property and Licenses to the Lien and security interest created by
this Agreement. Notwithstanding anything herein to the contrary, upon the
occurrence and during the continuance of an Event of Default, the Grantor may
not abandon or otherwise permit any Intellectual Property to become invalid
without the prior written consent of the Collateral Agent, and if any
Intellectual Property is infringed, misappropriated, diluted or otherwise
violated in any material respect by a third party, the Grantor will take such
action as the Collateral Agent shall deem appropriate under the circumstances to
protect such Intellectual Property.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(ii)        In no event shall the Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Trademark or Copyright or the issuance of any Patent with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, or in any similar office or agency of the United States or any
country or any political subdivision thereof unless it gives the Collateral
Agent prior written notice thereof. Upon request of the Collateral Agent, the
Grantor shall execute, authenticate and deliver any and all assignments,
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest
hereunder in such Intellectual Property and the General Intangibles of the
Grantor relating thereto or represented thereby, and the Grantor hereby appoints
the Collateral Agent its attorney-in-fact to execute and/or authenticate and
file all such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed, and such power (being coupled with an
interest) shall be irrevocable until the indefeasible payment in full in cash of
all of the Obligations in full.
 
(h)          Deposit, Commodities and Securities Accounts. Upon the Collateral
Agent’s written request, the Grantor shall cause each bank and other financial
institution with an account referred to in Schedule IV hereto to execute and
deliver to the Collateral Agent a control agreement, in form and substance
reasonably satisfactory to the Collateral Agent, duly executed by the Grantor
and such bank or financial institution, or enter into other arrangements in form
and substance satisfactory to the Collateral Agent, pursuant to which such
institution shall irrevocably agree, inter alia, that (i) it will comply at any
time with the instructions originated by the Collateral Agent to such bank or
financial institution directing the disposition of cash, Commodity Contracts,
securities, Investment Property and other items from time to time credited to
such account, without further consent of the Grantor, which instructions the
Collateral Agent will not give to such bank or other financial institution in
the absence of a continuing Event of Default, (ii) all Commodity Contracts,
securities, Investment Property and other items of the Grantor deposited with
such institution shall be subject to a perfected, first priority security
interest in favor of the Collateral Agent, except for Permitted Liens, (iii) any
right of set off (other than recoupment of standard fees), banker’s Lien or
other similar Lien, security interest or encumbrance shall be fully waived as
against the Collateral Agent, and (iv) upon receipt of written notice from the
Collateral Agent during the continuance of an Event of Default, such bank or
financial institution shall immediately send to the Collateral Agent by wire
transfer (to such account as the Collateral Agent shall specify, or in such
other manner as the Collateral Agent shall direct) all such cash, the value of
any Commodity Contracts, securities, Investment Property and other items held by
it. Without the prior written consent of the Collateral Agent, the Grantor shall
not make or maintain any Deposit Account, Commodity Account or Securities
Account except for the accounts set forth in Schedule IV hereto. The provisions
of this paragraph 5(i) shall not apply to Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of the Grantor’s employees.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(i)            Motor Vehicles.
 
(i)         Upon the Collateral Agent’s written request, the Grantor shall
deliver to the Collateral Agent originals of the certificates of title or
ownership for all motor vehicles owned by it with the Collateral Agent listed as
lienholder, for the benefit of the Buyers.
 
(ii)        The Grantor hereby appoints the Collateral Agent as its
attorney-in-fact, effective the date hereof and terminating upon the termination
of this Agreement, for the purpose of (A) executing on behalf of such Grantor
title or ownership applications for filing with appropriate state agencies to
enable motor vehicles now owned or hereafter acquired by such Grantor to be
retitled and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of the
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, for the purpose of creating
in favor of the Collateral Agent a perfected Lien on the motor vehicles and
exercising the rights and remedies of the Collateral Agent hereunder). This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until all of the Obligations are indefeasibly paid in full in cash.
 
(j)            Control.  Upon the Collateral Agent’s request, the Grantor hereby
agrees to take any or all action that may be necessary or that the Collateral
Agent may reasonably request in order for the Collateral Agent to obtain control
in accordance with Sections 9-105 through and including 9-107 of the Code with
respect to the following Collateral: (i) Electronic Chattel Paper, (ii)
Investment Property, and (iii) Letter-of-Credit Rights.
 
(k)           Inspection and Reporting.  The Grantor shall permit the Collateral
Agent, or any agents or representatives thereof or such professionals or other
Persons as the Collateral Agent may designate, during normal business hours,
after reasonable notice in the absence of an Event of Default and not more than
once a year in the absence of an Event of Default, (i) to examine and make
copies of and abstracts from the Grantor’s records and books of account, (ii) to
visit and inspect its properties, (iii) to verify materials, leases,
Instruments, Accounts, Inventory and other assets of the Grantor from time to
time, (iii) to conduct audits, physical counts, appraisals and/or valuations,
examinations at the locations of the Grantor. The Grantor shall also permit the
Collateral Agent, or any agent or representatives thereof or such professionals
or other Persons as the Collateral Agent may designate to discuss the Grantor’s
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or any of its other representatives.
 
(l)           Fixture Filings.  At the Collateral Agent’s request, the Grantor
shall cause financing statements to be filed in the appropriate county clerk’s
offices in order to perfect the security interest of the Collateral Agent in and
to all Fixtures constituting Collateral.
 
SECTION 6. Additional Provisions Concerning the Collateral.
 
(a)          The Grantor hereby (i) authorizes the Collateral Agent to file one
or more Uniform Commercial Code financing or continuation statements, and
amendments thereto, relating to the Collateral and (ii) ratifies such
authorization to the extent that the Collateral Agent has filed any such
financing or continuation statements, or amendments thereto, prior to the date
hereof. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)         The Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, so long as an Event of Default shall have
occurred and is continuing, to take any action and to execute any instrument
which the Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement (subject to the rights of the Grantor
under Section 5 hereof), including, without limitation, (i) to obtain and adjust
insurance required to be paid to the Collateral Agent pursuant to Section 5(e)
hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral, (iii) to receive, endorse, and collect any drafts or
other Instruments, Documents and Chattel Paper, (iv) to file any claims or take
any action or institute any proceedings which the Collateral Agent may deem
necessary or desirable for the collection of any Collateral or otherwise to
enforce the rights of the Collateral Agent and the Buyers with respect to any
Collateral, and (v) to execute assignments, licenses and other documents to
enforce the rights of the Collateral Agent and the Buyers with respect to any
Collateral. This power is coupled with an interest and is irrevocable until all
of the Obligations are indefeasibly paid in full in cash.
 
(c)         For the purpose of enabling the Collateral Agent to exercise rights
and remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, the
Grantor hereby grants to the Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Grantor) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof. Notwithstanding
anything contained herein to the contrary, but subject to the provisions of the
Securities Purchase Agreement that limit the right of the Grantor to dispose of
its property, and Section 5(g) and Section 5(h) hereof, so long as no Event of
Default shall have occurred and be continuing, the Grantor may exploit, use,
enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of its
business. In furtherance of the foregoing, unless an Event of Default shall have
occurred and be continuing, the Collateral Agent shall from time to time, upon
the request of the Grantor, execute and deliver any instruments, certificates or
other documents, in the form so requested to allow it to take any action
permitted above (including relinquishment of the license provided pursuant to
this clause (c) as to any Intellectual Property). Further, upon the indefeasible
payment in full in cash of all of the Obligations, the Collateral Agent (subject
to Section 10(e) hereof) shall release and reassign to the Grantor all of the
Collateral Agent’s right, title and interest in and to the Intellectual
Property, and the Licenses, all without recourse, representation or warranty
whatsoever. The exercise of rights and remedies hereunder by the Collateral
Agent shall not terminate the rights of the holders of any licenses or
sublicenses theretofore granted by the Grantor in accordance with the second
sentence of this clause (c). The Grantor hereby releases the Collateral Agent
from any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Collateral Agent
under the powers of attorney granted herein other than actions taken or omitted
to be taken through the Collateral Agent’s gross negligence or willful
misconduct, as determined by a final determination of a court of competent
jurisdiction.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(d)        If the Grantor fails to perform any agreement or obligation contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the Collateral Agent,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by such Grantor pursuant to Section 8 hereof and shall be secured by
the Collateral.
 
(e)         The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.
 
(f)         Anything herein to the contrary notwithstanding (i) the Grantor
shall remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed, (ii)
the exercise by the Collateral Agent of any of its rights hereunder shall not
release the Grantor from any of its obligations under the Licenses or otherwise
in respect of the Collateral, and (iii) the Collateral Agent shall not have any
obligation or liability by reason of this Agreement under the Licenses or with
respect to any of the other Collateral, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of the Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
 
-15-

--------------------------------------------------------------------------------

 
 
SECTION 7. Remedies Upon Event of Default.  If any Event of Default shall have
occurred and be continuing:
 
(a)         The Collateral Agent may exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code, and also may (i) take absolute control of the Collateral,
including, without limitation, transfer into the Collateral Agent’s name or into
the name of its nominee or nominees (to the extent the Collateral Agent has not
theretofore done so) and thereafter receive, for the benefit of the Collateral
Agent, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) require the Grantor to, and the Grantor hereby
agrees that it will at its expense and upon request of the Collateral Agent
forthwith, assemble all or part of its respective Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place or
places to be designated by the Collateral Agent that is reasonably convenient to
both parties, and the Collateral Agent may enter into and occupy any premises
owned or leased by the Grantor where the Collateral or any part thereof is
located or assembled for a reasonable period in order to effectuate the
Collateral Agent’s rights and remedies hereunder or under law, without
obligation to the Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable and/or (B) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Collateral Agent may deem
commercially reasonable. The Grantor agrees that, to the extent notice of sale
or any other disposition of its respective Collateral shall be required by law,
at least ten (10) days’ notice to the Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of its
respective Collateral is to be made shall constitute reasonable notification.
The Collateral Agent shall not be obligated to make any sale or other
disposition of any Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Grantor hereby waives any claims against the Collateral Agent and the Buyers
arising by reason of the fact that the price at which its respective Collateral
may have been sold at a private sale was less than the price which might have
been obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree, and waives all rights
that the Grantor may have to require that all or any part of such Collateral be
marshaled upon any sale (public or private) thereof. The Grantor hereby
acknowledges that (i) any such sale of its respective Collateral by the
Collateral Agent shall be made without warranty, (ii) the Collateral Agent may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, and (iii) such actions set forth in clauses (i) and (ii) above shall
not adversely affect the commercial reasonableness of any such sale of
Collateral. In addition to the foregoing, (1) upon written notice to the Grantor
from the Collateral Agent after and during the continuance of an Event of
Default, such Grantor shall cease any use of the Intellectual Property or any
trademark, patent or copyright similar thereto for any purpose described in such
notice; (2) the Collateral Agent may, at any time and from time to time after
and during the continuance of an Event of Default, upon 10 days’ prior notice to
such Grantor, license, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any of the Intellectual Property, throughout
the universe for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (3) the
Collateral Agent may, at any time, pursuant to the authority granted in Section
6 hereof (such authority being effective upon the occurrence and during the
continuance of an Event of Default), execute and deliver on behalf of such
Grantor, one or more instruments of assignment of the Intellectual Property (or
any application or registration thereof), in form suitable for filing, recording
or registration in any country.
 
(b)         Any cash held by the Collateral Agent as Collateral and all cash
Proceeds received by the Collateral Agent in respect of any sale of or
collection from, or other realization upon, all or any part of the Collateral
shall be applied (after payment of any amounts payable to the Collateral Agent
pursuant to Section 8 hereof) by the Collateral Agent against, all or any part
of the Obligations in such order as the Collateral Agent shall elect, consistent
with the provisions of the Securities Purchase Agreement. Any surplus of such
cash or cash Proceeds held by the Collateral Agent and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct.
 
-16-

--------------------------------------------------------------------------------

 
 
(c)         In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent
and the Buyers are legally entitled, the Grantor shall be liable for the
deficiency, together with interest thereon at the highest rate specified in the
Notes for interest on overdue principal thereof or such other rate as shall be
fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Collateral Agent to collect such deficiency.
 
(d)        The Grantor hereby acknowledges that if the Collateral Agent complies
with any applicable state, provincial, or federal law requirements in connection
with a disposition of the Collateral, such compliance will not adversely affect
the commercial reasonableness of any sale or other disposition of the
Collateral.
 
(e)         The Collateral Agent shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Collateral Agent’s rights hereunder and
in respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that the Grantor lawfully may, the Grantor hereby agrees that it will
not invoke any law relating to the marshaling of collateral which might cause
delay in or impede the enforcement of the Collateral Agent’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Grantor hereby irrevocably waives the
benefits of all such laws.
 
SECTION 8. Indemnity and Expenses.
 
(a)         The Grantor agrees, jointly and severally, to defend, protect,
indemnify and hold the Collateral Agent and each of the Buyers, jointly and
severally, harmless from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees, costs, expenses, and disbursements of
such Person’s counsel) to the extent that they arise out of or otherwise result
from this Agreement (including, without limitation, enforcement of this
Agreement), except to the extent resulting from such Person’s gross negligence
or willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.
 
(b)         The Grantor agrees, jointly and severally, to pay to the Collateral
Agent upon demand the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by the Grantor to perform or
observe any of the provisions hereof.
 
 
-17-

--------------------------------------------------------------------------------

 
 
SECTION 9. Notices. Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied, e-mailed or delivered, if to
the Grantor at its address specified the signature pages and if to the
Collateral Agent to it, at its address specified on the signature pages below;
or as to any such Person, at such other address as shall be designated by such
Person in a written notice to all other parties hereto complying as to delivery
with the terms of this Section 9. All such notices and other communications
shall be effective (a) if sent by certified mail, return receipt requested, when
received or three days after deposited in the mails, whichever occurs first, (b)
if telecopied or e-mailed, when transmitted (during normal business hours) and
confirmation is received, and otherwise, the day after the notice or
communication was transmitted and confirmation is received, or (c) if delivered
in person, upon delivery.
 
SECTION 10. Miscellaneous.
 
(a)         No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by the Grantor and the Collateral Agent, and
no waiver of any provision of this Agreement, and no consent to any departure by
the Grantor therefrom, shall be effective unless it is in writing and signed by
the Grantor and the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
(b)        No failure on the part of the Collateral Agent to exercise, and no
delay in exercising, any right hereunder or under any of the other Transaction
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies of the Collateral Agent or
any Buyer provided herein and in the other Transaction Documents are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
law. The rights of the Collateral Agent or any Buyer under any of the other
Transaction Documents against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights under any
of the other Transaction Documents against such party or against any other
Person, including but not limited to, the Grantor.
 
 
(c)         Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or thereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
(d)         This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the indefeasible
payment in full in cash of the Obligations, and (ii) be binding on the Grantor
and all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code and shall inure, together with all rights and
remedies of the Collateral Agent and the Buyers hereunder, to the benefit of the
Collateral Agent and the Buyers and their respective permitted successors,
transferees and assigns. Without limiting the generality of clause (ii) of the
immediately preceding sentence, without notice to the Grantor, the Collateral
Agent and the Buyers may assign or otherwise transfer their rights and
obligations under this Agreement and any of the other Transaction Documents, to
any other Person and such other Person shall thereupon become vested with all of
the benefits in respect thereof granted to the Collateral Agent and the Buyers
herein or otherwise. Upon any such assignment or transfer, all references in
this Agreement to the Collateral Agent or any such Buyer shall mean the assignee
of the Collateral Agent or such Buyer. None of the rights or obligations of the
Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent, and any such assignment or transfer
without the consent of the Collateral Agent shall be null and void.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(e)         Upon the indefeasible payment in full in cash of the Obligations,
(i) this Agreement and the security interests created hereby shall terminate and
all rights to the Collateral shall revert to the Grantor, and (ii) the
Collateral Agent will, upon the Grantor’s request and at such Grantor’s expense,
(A) return to the Grantor such of the Collateral as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (B) execute
and deliver to the Grantor such documents as the Grantor shall reasonably
request to evidence such termination, all without any representation, warranty
or recourse whatsoever.
 
(f)         THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
 
(g)         ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. THE GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.
 
(h)         THE GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT) THE COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, ORAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE
PARTIES HERETO.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(i)         The Grantor irrevocably consents to the service of process of any of
the aforesaid courts in any such action, suit or proceeding by the mailing of
copies thereof by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to the Grantor at its address provided herein,
such service to become effective 10 days after such mailing.
 
(j)         Nothing contained herein shall affect the right of the Collateral
Agent to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against the Grantor or any property of the
Grantor in any other jurisdiction.
 
(k)        The Grantor irrevocably and unconditionally waives any right it may
have to claim or recover in any legal action, suit or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
(l)         Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.
 
(m)       This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
-20-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

              APPLIED DNA SCIENCES, INC.                  
 
By:
/s/ Dr. James A. Hayward      
Name:  Dr. James A. Hayward
     
Title:    President and Chief Executive Officer
     
Address:  25 Health Sciences Drive
     
                  Stony Brook, NY 11790
             
Facsimile: (631) 444-6935
     
Email: james.hayward@adnas.com
 

        ETICO CAPITAL, LLC                  
 
By:
/s/ Scott A. Weisman      
Name:  Scott A. Weisman
     
Title:    Managing Director
     
Address:  405 Lexington Avenue
     
                  New York, NY 10174
             
Facsimile: (203) 529- 0096
     
Email: sweisman@eticocapital.com
 

 
 
-21-

--------------------------------------------------------------------------------

 
 
Schedule I


Grantor
 
Legal Name of Grantor – Applied DNA Sciences, Inc.


State of Incorporation – Delaware


Organizational Identification Number – 4635076


 
 

--------------------------------------------------------------------------------

 
Schedule II
 
Copyrights, Patents and Trademarks
 
 
The following are used by the Grantor:
PATENTS
Patents Issued
Patent Name
Patent No
Assignee of
Record
Date Issued
Jurisdiction
Nucleic Acid as Marker for Product  Anticounterfeiting and Identification
(570982/196181)
89108443
APDN (B.V.I.) Inc.
1/11/2004 –
3/16/2020
3/17/2000
Taiwan
Method of using ribonucleic acid as marker for product anti-counterfeit labeling
CN1324955
00107580.2
APDN (B.V.I.) Inc.
2/2/2005
China
EppenLocker (A Leakage Prevention Apparatus of Microcentrifuge)
529633
203050
APDN Inc.
4/21/2003-
3/9/2012
3/10/2000
Taiwan
Multiple Tube Structure for Multiple PCR in a Closed Container
519130
205554
APDN Inc.
1/21/2003-
6/19/2012
6/20/2000
Taiwan
A Device for Multiple Polymerase Chain Reactions In  a Closed Container and a
Method of Using Thereof
231311
APDN  Inc.
4/21/2005-
6/12/2020
6/12/2000
Taiwan
A Method of marking solid or liquid substances with nucleic acid for
anti-counterfeiting and authentication
7115301
(10/748,412)
APDN (B.V.I.) Inc.
10/3/2006
United States
A novel nucleic acid based steganography system and applications thereof
MY 135976-A
APDN (B.V.I.) Inc.
7/31/2008
Malaysia
 
KR 20050025256
679484
(61387/2004)
APDN (B.V.I.) Inc.
3/14/2005
8/3/2005
Korea
Method for Mixing Ribonucleic Acid in Water Insoluble Media and Application
Thereof
JP2004159502
3930794
Rixflex Holding Limited*
6/10/2004
8/31/2002
Japan
Method for Mixing Ribonucleic Acid in Water Insoluble Media and Application
Thereof
EP1394544
APDN (B.V.I.) Inc.
3/3/2004
EU
Method of dissolving nucleic acid in water insoluble medium and its application
CN100349315C
03155949.2
APDN (B.V.I.) Inc.
11/7/2007
(8/27/2003)
China
A Nucleic Acid Based Steganography System and Application thereof
EP1568783
APDN (B.V.I.) Inc.
8/31/2005
EU
A Nucleic Acid Based Steganography System and Application Thereof
DE 602004007474.8
APDN (B.V.I.) Inc
4/24/2008
Germany
System and Method for authenticating multiple components associated with a
particular product
WO2006127558 A2
APDN
11/30/2006
EU

 
 

--------------------------------------------------------------------------------

 
Patents Pending
Patent Name
Publication No
Filed in Name of
Date Published
Jurisdiction
Method for Mixing Nucleic Acid in Water Insoluble Media and Application Thereof
20040058374
(10/645,602)
Rixflex Holdings Limited*
3/25/2004   
United States
Novel nucleic acid based steganography system and application thereof
20050059059
(10/909,431)
Rixflex Holdings Limited*
3/17/2005   
United States
Cryptic method of secret information carried in DNA molecule and it deencryption
method
200506064
(921221490)
APDN (B.V.I.) Inc.
8/6/2003   
Taiwan
 A novel nucleic acid based steganography system and applications thereof
1-2004-00742
APDN (B.V.I.) Inc.
8/4/2004   
Vietnam
A novel nucleic acid based steganography system and applications thereof
092819
APDN (B.V.I.)  Inc. pending
8/4/2004   
Thailand
A Method for encrypting and decrypting specific message by using nucleic acid
molecules
JP2005055900
2004-225987
Rixflex Holdings Limited*
3/3/2005   
Japan
 
P-00200400374
APDN (B.V.I.) Inc
8/4/2004   
Indonesia
Methods and Systems for the Generation of Plurality of Security Markers and the
Detection Thereof
12/690,799
APDN (B.V.I.) Inc.
None   
United States

 
 

--------------------------------------------------------------------------------

 
Published Patent Applications
Patent Name
Patent Appl. No
Assignee of
Record
Publication
Date
Jurisdiction
System and Method for Marking Textiles with Nucleic Acids
publication #
20050112610
(10/825,968)
APDN (B.V.I.) Inc.
5/26/2005   
United States
System and Method for Authenticating Multiple Components Associated with a
Particular Good
20070048761
(11/437,265)
APDN (B.V.I.) Inc.
3/1/2007   
United States
System and Method for Secure Document Printing and Detection
20090042191
(11/954,044)
APDN (B.V.I.) Inc.
2/12/2009   
United States
System and Method for Authenticating Tablets
20090075261
(11/954,055)
APDN (B.V.I.) Inc.
3/19/2009   
United States
System and Method for Authenticating Sports Identification Goods
20080293052
(11/954,051)
APDN (B.V.I.) Inc.
11/27/2008   
United States
Optical Reporter Compositions
20080299667
(11/954,030)
APDN (B.V.I.) Inc.
12/4/2008   
United States
Methods for Covalent Linking of Optical Reporters
20080312427
(11/954,009)
APDN (B.V.I.) Inc.
12/12/2008   
United States
Method for Authenticating Articles with Optical Reporters
20080299559
(11/954,038)
APDN (B.V.I.) Inc.
12/4/2008   
United States
Methods for Genetic Analysis of Textiles made of Gossypium Barbadense and
Gossypium Hirsutum Cotton
Published by WIPO
WO 2010/056642
12/269,737
APDN (B.V.I.) Inc.
05/20/2010.  
United States
Methods for Genetic Analysis of Textiles made of Gossypium Barbadense and
Gossypium Hirsutum  Cotton
Published by WIPO
WO 2010/056642
PCT/US09/63814
APDN (B.V.I.) Inc.
05/20/2010   
WIPO
Methods for Genotyping Mature Cotton Fibers and Textiles
Published by WIPO
WO 2010/056645
12/269,757
APDN (B.V.I.) Inc.
Published by WIPO   05/20/2010.  
United States
Methods for Genotyping Mature Cotton Fibers and Textiles
Published by WIPO
WO 2010/056645
PCT/US09/63818
APDN (B.V.I.) Inc.
05/20/2010   
WIPO
Incorporating Water Soluble Security Markers into Cyanoacrylate Solutions
20090286250
(12/465,450)
APDN (B.V.I.) Inc.
11/19/2009   
United States

 
 

--------------------------------------------------------------------------------

 
The following are owned by the Grantor:
    TRADEMARKS
    Registered
TM Reg #
Assignee of
Record
Registered
   Jurisdiction
APPLIED DNA
3489209
APDN
8/19/2008
United States
SIGNATURE
3482366
APDN
8/5/2008
United States
SIGNATURE
005419031
Apdn
10/26/2006
EU
SIGNATURE
1143760
APDN
10/27/2006
Australia
AZSURE
3698729
APDN
10/20/2009
United States
AZSURE
1022396
APDN
1109/2009
EU

    Pending
TM Reg #
Assignee of
Record
Filed
    Jurisdiction
FIBERTYPING
77/488531
APDN
6/2/2008
United States
PIMATYPING
77/488647
APDN
6/2/2008
United States
BIOMATERIAL GENOTYPING
77/771522
APDN
6/30/2009
United States
FIBERTYPING
77/728499
APDN
05/04/2009
United States
PIMATYPING
77/728511
APDN
05/04/2009
United States

* Rixflex has been merged with and into APDN (B.V.I.) Inc.
Licenses
None.

Trade Names


Grantor uses the following trade names: Applied DNA Sciences, Inc., APDN, ADNAS


Trade names used by each person from whom the Grantor has acquired a substantial
part of the Collateral: Biowell Technology, Inc., Rixflex Holdings Limited

 
 

--------------------------------------------------------------------------------

 

Schedule III


Equipment, Fixtures, Goods and Inventory
 
Locations of Equipment, Fixtures, Goods and Inventory


25 Health Sciences Drive, Suite 113
Stony Brook, New York 11790


Chief Executive Office


25 Health Sciences Drive, Suite 113
Stony Brook, New York 11790
 
 
 

--------------------------------------------------------------------------------

 

Schedule IV
 
(i)  Promissory Notes, Securities and other Instruments owned by Grantor


None.
 
(ii) Deposit Accounts, Securities Accounts, Commodities Accounts


Deposit Accounts
    Institution
    Account Name
    Account Number
    Description
    Bank of America
    Applied DNA Sciences, Inc.
    XXXXXX-1068
    Operating, Checking
    Bank of America
    Applied DNA Sciences, Inc.
    XXXXXX-0878     
    Money Market
    Bank of America
    Applied DNA Sciences, Inc.
    XXXXXX-5941
    Escrow

 
 

--------------------------------------------------------------------------------

 

Schedule V (Schedule 4(g))


Financing Statements and Other Required or Advisable Documents, Instruments and
Certificates
 
Grantor has granted a security interest in all of its assets to holders of the
following secured convertible promissory notes (the “Existing Promissory
Notes”):


Promissory Notes in the aggregate principal amount of $150,000 issued on January
29, 2009 to James A. Hayward, due January 29, 2010* with interest at 10% per
annum.


Promissory Notes in the aggregate principal amount of $200,000 issued on
February 27, 2009 to James A. Hayward, due February 27, 2010* with interest at
10% per annum.


Promissory Notes in the aggregate principal amount of $250,000 issued on March
30, 2009 to James A. Hayward, due March 30, 2010* with interest at 10% per
annum.


Promissory Notes in the aggregate principal amount of $250,000 issued on June
22, 2009 to accredited investors, due June 22, 2010 with interest at 10% per
annum.


Promissory Note in the principal amount of $150,000 issued on June 30, 2009 to
James A. Hayward, due June 30, 2010 with interest at 10% per annum.


Promissory Notes in the aggregate principal amount of $430,000 issued on August
21, 2009 to accredited investors, due August 21, 2010 with interest at 10% per
annum.


Promissory Notes in the aggregate principal amount of $250,000 issued on
September 30, 2009 to accredited investors, due September 30, 2010 with interest
at 10% per annum.


Promissory Note in the principal amount of $250,000 issued on September 30, 2009
to James A. Hayward, due September 30, 2010 with interest at 10% per annum.


Promissory Notes in the aggregate principal amount of $270,000 issued on October
14, 2009 to accredited investors, due October 14, 2010 with interest at 10% per
annum.


Promissory Notes in the aggregate principal amount of $50,000 issued on January
7, 2010 to Glenn A. Little, due January 7, 2011 with interest at 10% per annum.


Promissory Note in the aggregate principal amount of $450,000 issued on June 4,
2010 to an accredited investor, due June 4, 2011 with interest at 10% per annum.


Promissory Note in the aggregate principal amount of $675,000 issued on June 4,
2010 to James A. Hayward, due January 31, 2012 with interest at 10% per annum.
 
 
 

--------------------------------------------------------------------------------

 
 
* These promissory notes have matured but the Company and James A. Hayward have
agreed to delay payment and conversion of these notes to a future date.


A UCC-1 was filed in connection with each of the Existing Promissory Notes.
 
 
 

--------------------------------------------------------------------------------

 

Schedule VI


Commercial Tort Claims


Applied DNA Sciences, Inc. v. Paul Reep et al. (Los Angeles County Superior
Court Case No. BC 345702)


On August 27, 2008, the Superior Court of the State of California for the County
of Los Angeles rendered judgment against the defendants Peter Brocklesby and
Cheri Lu Brocklesby in the above action in the amount of $5,668,962.  As of the
date hereof, the Company has not sought payment on this judgment against the
defendants.